Order entered March 25, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-00853-CR

                             DERWIN DWIGHT MOORE, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-26009-N

                                            ORDER
           The Court ORDERS court reporter Debi Harris to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 15, a CD, and State’s

Exhibit no. 27, a DVD.

           We DIRECT the Clerk to send a copy of this order, by electronic transmission, to Debi

Harris, Deputy Official Court Reporter, 195th Judicial District Court, and to counsel for all

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE